      Case: 1:20-cv-06512 Document #: 5 Filed: 11/02/20 Page 1 of 1 PageID #:56


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Mondelez Global LLC, v.                    Case Number: 1:20-cv-6512
            Associated Milk Producers Inc.

An appearance is hereby filed by the undersigned as attorney for:
Mondelez Global LLC
Attorney name (type or print): Joshua M. Levin

Firm: Jenner & Block LLP

Street address: 353 N. Clark Street

City/State/Zip: Chicago, IL 60654-3456

Bar ID Number: 6320993                                 Telephone Number: 312-840-7296
                    6320993
(See item 3 in instructions)

Email Address: jlevin@jenner.com

Are you acting as lead counsel in this case?                                     Yes           No

Are you acting as local counsel in this case?                                    Yes           No

Are you a member of the court’s trial bar?                                       Yes           No

If this case reaches trial, will you act as the trial attorney?                  Yes           No

If this is a criminal case, check your status.                    Retained Counsel
                                                                  Appointed Counsel
                                                                  If appointed counsel, are you
                                                                  a
                                                                      Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on November 2, 2020

Attorney signature:        S/ Joshua M. Levin
                           (Use electronic signature if the appearance form is filed electronically.)
                                                                                           Revised 8/1/2015
